It cannot be said on this record that the finding of the Rent Administrator was purely arbitrary for there was sufficient evidence to support the conclusion that the landlord was not acting in good faith. The landlord’s attempt to evict the tenant and at the same time retain his own apartment in the premises for occasional use indicates that he was not motivated by any immediate or compelling necessity, but sought the eviction merely as a matter of convenience. Order unanimously reversed, with $20 costs and disbursements to the appellant, the determination of the Rent Administrator reinstated, and a final order is directed to be entered dismissing the proceeding, on the merits, with costs. Concur — Peck, P. J., Breitel, Botein, Rabin and Cox, JJ.